Banke, Presiding Judge.
On appeal from the denial of her motion for new trial following her conviction of voluntary manslaughter, the appellant’s sole contention is that the evidence did not support the jury’s verdict.
The victim, who was the ¿ppellant’s husband, died of a stab wound admittedly inflicted by the appellant. Although the appellant contended that the stabbing had occurred in the kitchen and that she had acted in self-defense, the evidence suggested that the victim had been sitting on a couch in the living room at the time of the attack, as blood was located only on the victim, the couch and the knife. Moreover, there was testimony by the medical examiner and by a forensic *597scientist showing that the victim had been severely intoxicated at the time of the killing, that he would have had difficulty walking or maintaining his balance, and that if he had been sitting even for a short period of time, he would probably have been unconscious. Held:
Decided January 21, 1988.
Drew R. Dubrin, Chandelle Turner, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Paul L. Howard, Jr., Richard E. Hicks, Assistant District Attorneys, for appellee.
The evidence, reviewed in a light most favorable to the verdict, was sufficient to have enabled a rational trier of fact to find the appellant guilty of voluntary manslaughter beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Birdsong, C. J., concurs. Beasley, J., concurs in judgment only.